Citation Nr: 0716914	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-22 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bone pain, right 
wrist condition, right and left knee joint pain, right and 
left shoulder pain, right and left elbow joint pain, left hip 
joint pain, and back pain as secondary to the service-
connected lymphocytic lymphoma, in remission.  

2.  Entitlement to service connection for erectile 
dysfunction as secondary to the service-connected lymphocytic 
lymphoma, in remission.  

3.  Entitlement to service connection for bilateral hearing 
loss as secondary to the service-connected lymphocytic 
lymphoma, in remission.

4.  Entitlement to service connection for headaches as 
secondary to the service-connected lymphocytic lymphoma, in 
remission.

5.  Entitlement to service connection for major depression to 
include memory problems and sleep difficulties as secondary 
to the service-connected lymphocytic lymphoma, in remission.

6.  Entitlement to service connection for a respiratory 
condition as secondary to the service-connected lymphocytic 
lymphoma, in remission.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In a statement submitted in July 2005, the veteran requested 
a videoconference hearing.  A videoconference was held before 
the undersigned Veterans Law Judge in October 2005; a 
transcript is of record. 

In the veteran's notice of disagreement, dated in April 2004, 
he appealed the RO's denial of service connection for PTSD 
and tinnitus in addition to the issues decided herein.  The 
RO reconsidered all of the issues included in the notice of 
disagreement and issued a statement of the case (SOC), dated 
in June 2005.  The veteran failed to include the issues of 
entitlement to service connection for PTSD and tinnitus in 
his VA Form 9.  Moreover, these issues were not certified to 
the Board.  Thus, notwithstanding that these issues were 
discussed at the veteran's videoconference, they are not 
before the Board and will not be decided herein. 

After the appeal was certified to the Board in September 
2005, the veteran submitted additional evidence in the form 
of statements from people who had survived cancer in which 
they described their health problems and medical articles on 
mental and physical health.  The veteran has waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2006).  Consequently, the Board may consider this evidence 
in the first instance.  

The issue of entitlement to service connection for major 
depression to include memory problems and sleep difficulties 
as secondary to the service-connected lymphocytic lymphoma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence includes an opinion linking the 
veteran's multiple joint pain to his lymphocytic lymphoma 
treatment.  

3.  The competent medical evidence does not link erectile 
dysfunction to the veteran's service-connected lymphocytic 
lymphoma, in remission.

4.  The competent medical evidence does not link bilateral 
hearing loss to the veteran's service-connected lymphocytic 
lymphoma, in remission.  

5.  The competent medical evidence does not include a 
diagnosis for headaches or a related condition.  

6.  The competent medical evidence includes an opinion that 
the veteran's shortness of breath was due in part to toxic 
exposure to his lungs from chemotherapy for his service-
connected lymphocytic lymphoma.


CONCLUSIONS OF LAW

1.  Bone pain manifested by  right wrist pain, right and left 
knee joint pain, right and left shoulder pain, right and left 
elbow joint pain, left hip joint pain, and back pain is 
probably proximately due to the veteran's service-connected 
lymphocytic lymphoma.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.310 (2006).  

2.  Erectile dysfunction is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.310 (2006).  

3.  Bilateral hearing loss is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.310 (2006).  

4.  Headaches are not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.310 
(2006).  

5.  Shortness of breath is proximately due to the veteran's 
service-connected lymphocytic lymphoma.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 
3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).      

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in August 2002, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service connection for erectile 
dysfunction and a respiratory condition as secondary to his 
service-connected lymphocytic lymphoma.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claims.   

The RO also provided notice to the veteran pursuant to the 
VCAA in letters dated in March 2003 and February 2005.  In 
the March 2003 notice, the RO informed the veteran of what 
the evidence must show to establish entitlement to service 
connection for hearing loss, depression, headaches, back 
pain, and bone and joint pain of the knees, elbow, shoulder, 
and hip secondary to the service-connected lymphocytic 
lymphoma.  

In the February 2005 notice, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for all of the disabilities currently on 
appeal as secondary to the service-connected lymphocytic 
lymphoma, in remission.  The RO also advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claims.   

A review of the record shows that the RO did not provide 
notice of the elements of the degree of disability or the 
effective date of disability in any correspondence provided 
to the veteran.  For reasons discussed more fully below, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claims of entitlement to service 
connection for headaches, erectile dysfunction, and hearing 
loss.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned for these claims are 
rendered moot and the error has resulted in no prejudice. 

For the multiple joint pain and respiratory condition claims, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision despite that notice of 
the disability rating and effective date elements has not 
been provided.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (providing that where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As noted, the Board is granting 
the veteran's claim for multiple joint pain and a respiratory 
condition.  Therefore, the RO will have the opportunity to 
address the issues of the appropriate disability ratings and 
effective dates of the awards at the time it implements the 
Board's decision.  At this time, any defect is harmless 
error.   

The Board recognizes that the veteran may not have received 
fully satisfactory VCAA notice for each issue currently on 
appeal prior to the February 2004 rating decision that is the 
subject of this appeal.  To the extent that a Pelegrini II 
violation exists, the Board finds that such a violation has 
resulted in no prejudice.  After issuing the February 2005 
VCAA notice, the RO reconsidered the issues and provided the 
veteran with a statement of the case (SOC), dated in June 
2005 in which it provided reasons for the denials.  The 
veteran subsequently submitted additional evidence in October 
2005, but as mentioned, he waived RO jurisdiction. 
The veteran has had opportunity to respond to all notices.  
Remanding for further development would not likely lead to 
the submission of additional pertinent evidence and would 
serve no purpose.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
private medical records that the veteran requested.  The RO 
also provided the veteran with VA examinations and a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.



Evidence

Medical records showed that from December 1990 to June 1991, 
the veteran received chemotherapy treatment from Dr. M.W. 
after the discovery of malignant lymphoma in November 1990.  

In a VA examination report, dated in April 1993, Dr. L.M. 
discussed the veteran's history of chemotherapy treatment and 
his symptoms of shortness of breath.  Dr. L.M. stated that 
the shortness of breath was secondary to anti-trypsin 
deficiency and not due to the chemotherapy or non-Hodgkin's 
lymphoma.  

In a magnetic resonance imaging (MRI) report, dated in 
September 2002, Dr. G.C. stated that the veteran had lateral 
disc bulge towards the left L4-5 creating crowding in the 
foramen without definite root impingement, very small right 
paracentral disc bulge or small protrusion L5-S1, and vague 
increased T2 weighted signal in the retroperitoneum in the 
upper lumbar area of uncertain etiology, possibly fibrosis.

In a statement dated in October 2002, the veteran explained 
that his joint pain began one month after completing 
radiation therapy for his service-connected lymphocytic 
lymphoma.  The veteran also stated that he was unable to walk 
without his knees giving out.  

In a letter dated in July 1999, Dr. F.Q. stated that he had 
provided treatment to the veteran for pulmonary conditions 
for a number of years.  In a treatment note, dated in 
November 2002, Dr. F.Q. reported that the veteran presented 
with complaints of cold symptoms and shortness of breath.  
Dr. F.Q.'s impression was alpha 1 anti-trypsin deficiency 
with severe emphysema and an upper respiratory infection.  

Of record are private treatment records from the veteran's 
primary care physician, Dr. R.C., dated from January 2001 to 
December 2002.  In an office visit note, dated in November 
2001, Dr. R.C. stated that the veteran's main complaint was 
lower back/pelvic pain on the left that the veteran claimed 
had existed ever since he had a bone marrow procedure.  Dr. 
R.C. also noted that the veteran had alpha-antitrypsin 
deficiency, hemochromatosis, fatigue, and a history of 
lymphoma.  Dr. R.C. stated that he felt a lot of the 
veteran's symptoms were related to having chemotherapy as 
well as a history of malignancy and other chronic problems.  

In an office visit note dated in December 2002, Dr. R.C. 
reported that the veteran complained of difficulty breathing 
and dyspnea on exertion.  Dr. R.C. stated that he was unable 
to say whether these symptoms were related to the veteran's 
chemotherapy, but stated that his alpha-1 antitrypsin 
deficiency by itself accounts for some dyspnea on exertion.  
Dr. R.C. also stated that the veteran was "deconditioned" 
and got very little exercise.  In a second note dated in 
December 2002, Dr. R.C. reiterated that he could not say 
whether there was a link between the veteran's chemotherapy 
and his breathing difficulties.

In a third note dated in December 2002, Dr. R.C. stated that 
the veteran continued to link his current health problems to 
his bone marrow transplant or chemotherapy because this would 
result in him receiving more disability benefits.  Dr. R.C. 
stated that since the last visit, the veteran had spoke to 
pulmonologists who were unwilling to link the veteran's 
breathing difficulties to his bone marrow transplant or 
chemotherapy.  Dr. R.C. stated that it was difficult to say 
that the veteran's current problems were related to the 
chemotherapy he had in 1991.  

The veteran submitted evidence in the form of medical 
articles regarding cancer survivorship.  

The veteran's new primary care and pulmonary physician, Dr. 
B.S., submitted a letter dated in January 2003, in which he 
described the veteran's current treatment.  Dr. B.S. first 
described the veteran's alpha-1 antitripsin deficiency, with 
which he was diagnosed in February 1989.  Dr. B.S. stated 
that this disorder was stable.

Regarding the lymphocytic leukemia, Dr. B.S. stated that the 
veteran underwent chemotherapy and autologous bone marrow 
transplant following his diagnosis in November 1990 and was 
apparently cured.  Dr. B.S. stated that the veteran was 
treated with multiple chemotherapeutic drugs, which had 
caused some toxicity in terms of chronic pain syndromes and 
possible neuropathy.  Dr. B.S. also noted the veteran's 
diagnosis of hereditary hemochromatosis, which has been 
treated with no complications.    

Dr. B.S., in a letter dated in March 2005, stated that the 
veteran's alpha-1 antitrypsin deficiency was a cause of his 
shortness of breath, but that his pulmonary function tests 
were more consistent with a combined restrictive and 
obstructive defect.  Dr. B.S. stated that the test results 
could not be explained by the alpha-1 antitrypsin deficiency 
alone.  Dr. B.S. stated that there was no question in his 
mind that the veteran's shortness of breath and physiologic 
abnormalities were due in part to toxic exposure to his lungs 
from chemotherapy for his non-Hodgkin's lymphoma.

In a letter dated in February 2003, the veteran explained 
that prior to receiving chemotherapy, he had a very active 
life, but after cancer, he had constant aches and physical 
activity left him out of breath.  The veteran referred to the 
previously submitted article he obtained from the U.S. 
National Institute (NCI) website as evidence that his hearing 
loss, memory problems, depression, and sleep difficulties.

In a VA general medical examination, dated in April 2003, 
A.K., Nurse Practitioner (N.P.), reported that the veteran 
complained of multiple joint pains secondary to chemotherapy 
treatments for lymphocytic lymphoma.  The veteran reported 
emphysema since 1984 as secondary to alpha I antitrypsin 
deficiency.  The veteran also reported erectile dysfunction 
since his cancer treatment.  According to the report, the 
veteran did not describe fatigue or weakness.  A.K. recorded 
"headaches none."

A.K. stated that no claims file had been reviewed, but that 
per the veteran's information and after conducting a physical 
examination, the diagnoses were as follows.  The veteran had 
Hodgkin's lymphoma diagnosed in 1990 with subsequent 
chemotherapy; degenerative joint disease of bilateral knees 
with normal range of motion and complaints of pain by 
history, but no pain on examination; left hip pain with 
subjective complaints of pain and decreased range of motion, 
bilateral shoulder pain with normal range of motion and 
subjective complaints of pain, elbow pain with subjective 
complaints of pain with normal range of motion, lumbosacral 
pain that is subjective with decreased range of motion; 
erectile dysfunction; and asthma with a normal respiratory 
examination.

In an addendum to the VA general medical examination report, 
dated in January 2004, A.K. stated that the veteran's 
hereditary alpha trypsin deficiency and smoking history was 
more than likely the cause of his respiratory disability.  
A.K. stated that his respiratory disability was less likely 
as not secondary to his lymphoma or treatment for his 
lymphoma.  

Regarding the multiple joint pain and erectile dysfunction, 
A.K. concluded that the lymphocytic lymphoma and treatment 
were less likely than not the causes of these disabilities.  
A.K. stated that the type of chemotherapy that would be used 
for lymphoma would give rise to the possibility of aseptic 
necrosis of the femoral head.  The veteran, however, had a 
negative study of the hip on examination with no aseptic 
necrosis.  The hemochromatosis, with which the veteran was 
diagnosed in 1998, was not a health problem caused by 
lymphoma or chemotherapy, but instead was an inherited 
disease.  The hemochromatosis was the likely cause of the 
veteran's joint pain.  Regarding the erectile dysfunction, 
A.K. stated that it was less likely than not that the 
veteran's lymphocytic lymphoma and treatment were the causes 
of this disorder.

In a VA audiological examination report, dated in May 2003, 
D.J., M.S., CCC-A, stated that the veteran denied having 
hearing problems until 1991 when he received chemotherapy.  
The veteran was unable to say how soon after the treatment 
that his hearing deteriorated.  The veteran also did not seek 
treatment or get a hearing test at any time after the 
chemotherapy.  D.J. also included the results of an audiogram 
and stated that they showed mild to moderate low and high 
frequency hearing loss.  

D.J. cited several factors supporting his conclusion that the 
veteran's hearing loss was not at least as likely as not 
related to his chemotherapy treatment.  First, the veteran's 
hearing loss was only mild and he demonstrated excellent 
speech recognition on examination.  Second, the veteran was 
unable to state when he began having hearing difficulty after 
his treatment.  Third, he had not sought treatment for his 
hearing loss ever.  Fourth, the veteran admitted to noise 
exposure from hunting and power tool use.  

In an addendum to the VA audiological examination report, 
dated in January 2004, D.J. stated that the veteran's hearing 
loss was not as likely as not related to his military duty.  
D.J. explained that the veteran's hearing was normal upon 
discharge according to his service medical records.  D.J. 
also stated that the veteran did not report experiencing 
hearing loss until 20 years after his discharge.  

A Social Security Administration disability determination, 
dated in June 2003, showed that the veteran was found to be 
disabled effective September 7, 2001.  

In a statement dated in April 2005, from J.W., an 
acquaintance of the veteran's, J.W. explained that prior to 
the veteran's cancer, the veteran was able to lift heavy 
items despite that he had emphysema.  

In the veteran's statement dated in April 2005, he recalled 
an injury to his right shoulder in June 1969 while he was in 
service.  The veteran stated that at that time, he had pain 
when throwing a baseball.  

In a letter from Dr. B.B., dated in April 2004, the doctor 
explained that he had treated the veteran since March 1998 
for abnormal iron studies.  Dr. B.B. stated that the veteran 
was diagnosed with hemochromatosis and subsequently received 
treatment for the disease.  Dr. B.B. stated, however, that 
the veteran never had complications or symptoms with this 
disease and that it was well controlled with maintenance 
plebotomy.

Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Joint Pain

The Board finds that the evidence in its entirety supports 
the veteran's claim for service connection for bone pain, 
right wrist condition, right and left knee joint pain, right 
and left shoulder pain, right and left elbow joint pain, left 
hip joint pain, and back pain.  Although the medical evidence 
includes a negative nexus opinion, the Board finds that 
resolving the benefit of the doubt requires granting the 
claim for two reasons.  

First, although A.K. attributed the veteran's joint pain to 
his hemochromatosis, two physicians have stated that the 
hemochromatosis was without complications or symptoms.  These 
two statements cast doubt on whether the hemochromatosis 
explains the veteran's joint pain.  Second, Dr. B.S. has 
linked the veteran's chronic joint pain to the multiple 
chemotherapeutic drugs that the veteran had received for his 
service-connected lymphocytic lymphoma.  With at least one 
nexus opinion in support of the veteran's claim, the Board 
finds that there exists sufficient evidence to grant service 
connection.  

Erectile Dysfunction

The Board finds that service connection for erectile 
dysfunction must be denied.  There is no medical opinion 
addressing this disorder other than that found in the January 
2004 VA examination report.  As this is the only opinion on 
this issue, and because that opinion failed to link the 
disorder to the veteran's lymphocytic lymphoma treatment, 
service connection must be denied.  

Respiratory Disorder

For the veteran's claim of entitlement to service connection 
for shortness of breath, the Board finds that resolving all 
doubt in favor of the veteran requires granting service 
connection.  Although negative and inconclusive opinions 
exist, there is at least one medical opinion linking the 
veteran's respiratory symptoms to his lymphocytic lymphoma 
treatment.  That opinion, which was rendered by Dr. B.S., was 
based on multiple episodes of treatment and knowledge of the 
veteran's medical history.  Moreover, Dr. B.S. provided 
reasoning for his opinion.  Resolving all doubt in favor of 
the veteran, the Board grants service connection for 
shortness of breath.

Hearing Loss

The Board must deny the veteran's claim of entitlement to 
service connection for hearing loss.  The May 2003 VA 
audiological examination report indicates that the examiner 
conducted a thorough examination.  Moreover, the examiner 
provided rationale and reasoning for his conclusion that the 
hearing loss was not related to service or a service-
connected condition.  The Board finds this report to be 
highly probative.  The record is negative for medical 
evidence linking the veteran's hearing loss to service or a 
service-connected disability.

Headaches

The veteran's claim for service connection for headaches must 
be denied because there is no diagnosis for headaches or a 
related condition.  According to the April 2003 VA general 
medical examination report, the veteran denied headaches at 
that time.  Moreover, the other medical evidence, which 
includes both VA examination reports and private treatment 
records, are negative for complaints or diagnoses of 
headaches.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As headaches have 
not been clinically shown, there is no basis upon which 
compensation may be based.


ORDER

1.  Service connection for disability manifested by bone pain 
to include right wrist pain, right and left knee joint pain, 
right and left shoulder pain, right and left elbow joint 
pain, left hip joint pain, and back pain is granted.

2.  Service connection for erectile dysfunction is denied.

3.  Service connection for bilateral hearing loss is denied.

4.  Service connection for headaches is denied.

5.  Service connection for a respiratory disability 
manifested by shortness of breath is granted.


REMAND

The medical evidence includes a VA examination report, dated 
in May 2003, in which the examining psychologist concluded 
that the veteran met the DSM-IV criteria for major depressive 
disorder.  The psychologist did not, however, provide an 
opinion as to whether the depressive disorder was related to 
the veteran's active duty service.  This issue should be 
remanded for such an opinion.

Accordingly, the issue of entitlement to service connection 
for major depressive disorder as secondary to the service-
connected lymphocytic lymphoma, in remission is REMANDED for 
the following action:

1.  The examiner who prepared the May 2003 
VA psychiatric examination report should 
be requested to provide an opinion as to 
whether the veteran's major depressive 
disorder is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
veteran's lymphocytic lymphoma.  If that 
examiner is unavailable to render the 
requested opinion, the veteran should be 
afforded another psychiatric examination 
to ascertain the etiology of his major 
depressive disorder.  Should another 
examination be necessary, the examiner 
should be provided with the claims folder 
for review in conjunction with the 
examination. 

2.  Thereafter, the veteran's claim of 
entitlement to service connection for major 
depressive disorder should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


